Citation Nr: 0826906	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  92-23 749	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION


The appellant is a veteran who served on active duty from 
January 1969 to June 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 1991 
rating decision of the San Juan Department of Veterans 
Affairs (VA) Regional Office (RO).  The case was before the 
Board in October 1994, when it was remanded for additional 
development.  The case then came before the Board in May 
1996, when the Board issued a decision which, in pertinent 
part, denied service connection for a psychiatric disorder.  
The veteran appealed the May 1996 Board decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision issued in July 1997, the Court affirmed 
the Board's May 1996 decision, and the veteran appealed the 
July 1997 Court decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit).  By a July 1999 Order, the 
Federal Circuit remanded the case to the Court.  In September 
1999, the Court entered another Order affirming the Board's 
May 1996 decision.  The veteran again appealed to the Federal 
Circuit and, by an Order issued in November 2000, the Federal 
Circuit granted his unopposed motion to remand the case to 
the Court.  In January 2001, the Court remanded the case to 
the Board for readjudication consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA).  In August 2001, the 
Board remanded the case to the RO for still further 
development.  The case then came before the Board in April 
2004, when the Board again denied service connection for a 
psychiatric disorder.  The veteran appealed the April 2004 
Board decision to the Court, resulting in an April 2005 Joint 
Motion for Remand (Joint Motion) by the parties.  By an April 
2005 Order, the Court vacated the April 2004 Board decision, 
and remanded the matter for readjudication consistent with 
the Joint Motion.  In August 2005, the Board remanded the 
case to the RO for still further development.  Thereafter, 
the case was transferred to the Phoenix, Arizona RO.




ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R.      § 20.904 (2007).

A November 20, 2006, decision of the Board dismissed the 
appellant's claim of service connection for a psychiatric 
disorder based essentially on a finding that the appellant 
had abandoned the claim by not providing requested evidence, 
or the information needed for development for such evidence, 
necessary for a decision on the merits of the claim within 
one year.  However, a December 2005 letter advised the 
appellant that he had one year to provide the requested 
evidence or information.  The November 2006 Board decision 
was issued prior to the expiration of that one year period.  

Accordingly, it is the decision of the Board that the 
November 20, 2006, Board decision must be, and is, VACATED.

(A new decision will be separately issued in the matter of 
entitlement to service connection for a psychiatric disorder, 
and will be entered as if the November 20, 2006, Board 
decision had not been issued.)



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



